Name: Commission Regulation (EC) NoÃ 1851/2006 of 14 December 2006 amending Annex I to Council Regulation (EEC) NoÃ 2092/91 as regards uptake of conventional feed during periods of transhumance
 Type: Regulation
 Subject Matter: agricultural activity;  cultivation of agricultural land
 Date Published: nan

 15.12.2006 EN Official Journal of the European Union L 355/88 COMMISSION REGULATION (EC) No 1851/2006 of 14 December 2006 amending Annex I to Council Regulation (EEC) No 2092/91 as regards uptake of conventional feed during periods of transhumance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), and in particular the second indent of Article 13 thereof, Whereas: (1) The organic production rules for livestock laid down in Annex I, part B to Regulation (EEC) No 2092/91, which includes feeding rules, must be applied to animals throughout their lives. (2) One of the basic principles in organic farming is the wide use of pasturage. (3) In some Member States, the use of pasturage on organic land is combined with the traditional grazing system of transhumance. When animals under transhumance are moved on foot from one pasture to another, they will pass through and graze on conventional land, both on the way in and out of the areas of transhumance and between the different transhumance grazing pastures. (4) There is a need to ensure that transhumance for organic livestock can continue, notwithstanding the fact that the animals will take up a certain amount of conventional roughage. (5) Regulation (EEC) No 2092/91 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 In Part B of Annex I to Regulation (EEC) No 2092/91 the following point 4.10 is inserted: 4.10. Notwithstanding point 4.13, during the period of transhumance animals may graze on conventional land when they are being moved on foot from one grazing area to another. The uptake of conventional feed, in the form of grass and other vegetation on which the animals graze, during this period shall not exceed 10 % of the total feed ration per year. This figure shall be calculated as a percentage of the dry matter of feedingstuffs from agricultural origin. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Commission Regulation (EC) No 780/2006 (OJ L 137, 25.5.2006, p. 9).